                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

DANIEL R. COUSINS,

               Plaintiff,

       v.                                           Civ. No. 16-302-LPS

REBECCA DUTTON-MCCORMICK,
et al.,

               Defendants,




Daniel R. Cousins, James T. Vaughn Correctional Center, Smyrna, Delaware, Pro Se Plaintiff.

Stuart B. Drowos, Deputy Attorney General, Delaware Department of Justice, Wilmington,
Delaware. Counsel for Defendants.


                                MEMORANDUM OPINION




March 11, 2019
Wilmington, Delaware
~L~~
STARK, U.S. DistrictJudge:

I.      INTRODUCTION

        Plaintiff Daniel R. Cousins ("Plaintiff'), an inmate at the James T. Vaughn Correctional

Center (''VCC") in Smyrna, Delaware, filed this action alleging constitutional violations pursuant to

42 U.S.C. § 1983. (D.I. 3) He appears prose and has been granted leave to proceed infarma

pauperis. (D.I. 5) The Complaint was screened as required under the Prison Litigation Reform

Act, and Plaintiff was allowed to proceed on two claims. (See D.I. 7, 8) Plaintiff has filed a

motion to amend and a motion to compel, opposed by Defendants Rebecca Dutton-McCormick

("Dutton"), C/O Enoch Totimeh ("Totimeh"), and "Lt. Barry Burman" ("Burman") (collectively

"Defendants"). (D.I. 23, 34) Defendants have filed a motion to extend the discovery deadline

and the dispositive motion deadline, opposed by Plaintiff. (D.I. 44)

II.     BACKGROUND

        The Complaint alleges that on the morning of June 25, 2014, Plaintiff went to a law library

appointment to conduct legal research and type a manuscript when Dutton, the VCC law librarian,

had C/O Totimeh come to the law library and confiscate Plaintiffs manuscript in retaliation for

Plaintiffs having challenged Dutton's authority to deny persons their law library privileges. The

Complaint alleges that Plaintiff informed Lt. Burman, Totimeh, and Dutton that he intended to file

a lawsuit naming them as defendants, whereupon Burman ordered correctional officers to search

Plaintiffs cell, confiscate all his research, materials, and writings, and take the material and all of

Plaintiffs property to the education building, where Burman separated all of Plaintiffs papers. The

Complaint also alleges that Plaintiff was immediately transferred from his minimum housing

assignment to a maximum security housing assignment, at the direction of Burman.
III.    MOTION TO AMEND

        Plaintiff moves to am.end to add new defendants and a new claim for a "continued chain of

violations." (D.I. 23) Pursuant to Fed. R. Civ. P. 15(a)(2), courts "should freely give leave [to

amend] when justice so requires." However, "undue delay, bad faith, dilatory motive, prejudice, [or]

futility" could all "justify a denial ofleave to amend." Shane v. Fauver, 213 F.3d 113, 115 (3d Cir.

2000). "'Futility' means that the complaint, as amended, would fail to state a claim upon which

relief could be granted" under the standard of Federal Rule of Civil Procedure 12(b)(6). Lejon Twin

El v. Marino, 722 F. App'x 262, 265 (3d Cir. Jan. 8, 2018) (quoting Shane, 213 F.3d at 115). In

evaluating whether a plaintiff has stated a claim upon which relief could be granted, the court

accepts "all factual allegations as true, construes the complaint in the light most favorable to the

plaintiff, and detennines whether, under any reasonable reading of the complaint, the plaintiff may

be entitled to relief." Bronowicz v. Allegheny C!J., 804 F.3d 338, 344 (3d Cir. 2015) (intemal quotation

mark omitted).

        Plaintiff was issued a disciplinary report on January 17, 2015, by Amber Hylton ("Hylton"),

who confiscated Plaintiffs handwritten manuscript after it was found in the possession of another

inmate. (D.I. 23 at 4) Hylton determined the manuscript contained sexually explicit material and

violated inmate housing rules. (Id.) Plaintiff argued with Hylton and told her he had sued another

correctional officer for a similar write-up he received in the law library. (Id.) Sgt. Edward Madigan

("Madigan") reviewed the disciplinary report and concluded the "offense would be properly

responded to by disciplinary hearing." (Id.) Plaintiff appeared at the disciplinary hearing before

hearing officer Timothy Radcliffe ("Radcliffe"), pled guilty, and indicated that he did not intend to

appeal the matter. (Id.)




                                                   2
          Plaintiff seeks to add Amber Biddle (''Biddle"),1 Madigan, Radcliffe, and the Delaware

Department of Correction ("DOC") as defendants. He alleges the foregoing individuals violated

his First Amendment rights in a continued chain of violations as a result of the January 17, 2015

violation. In addition, he seeks to assert a municipal liability claim against the DOC.

          Plaintiff commenced this action on April 25, 2016. At the time, he was well aware of the

January 17, 2015 occurrence and the individuals involved, given that he had by then received a

disciplinary report, appeared at a disciplinary hearing, and pled guilty to the charges. Nonetheless,

Plaintiff did not include the claim in his initial complaint and did not seek to add the allegation until

July 3, 2018, some three and one-half years after the occurrence. Plaintiff provides no reasonable

explanation for his failure to include the claim. In addition, the June 2014 and January 2015

occurrences are discrete acts that involve individuals different than Defendants and that occurred on

a different date under different circumstances.

          Defendants argue that Plaintiff's January 2015 claims are time-batted by the applicable two-

year statute of limitations, the claim having occurred on January 17, 2015, yet Plaintiff not having

filed the claim until July 3, 2018. In Delaware, § 1983 claims ate subject to a two-year limitations

period. See 10 Del. C. § 8119;Johnson v. Cullen, 925 F. Supp. 244,248 (D. Del. 1996). Under

Federal Rules of Civil Procedure 15(c), an amended claim may relate back to the original, timely-filed

complaint for purposes of compliance with a statute of limitations. See Singleta,y v. Penn.[Jlvania Dep ~

of Corr., 266 F.3d 186, 189 (3d Cit. 2001); Nelson v. County ofAllegheny, 60 F.3d 1010, 1015 (3d Cit.

1995). Here, however, the record does not support any of the conditions necessary for the

successful relation back of an amended complaint to add new patties. See Singletary, 266 F.3d at 189.

The additional claim did not arise out of the same conduct as the original pleading; the newly named




1
    It is not clear if Hylton and Biddle are the same person.

                                                     3
party did not receive notice of the institution of the action within 120 days of the complaint, so the

new party may be prejudiced in maintaining a defense on the merits; and it is not the case that the

newly-named party must have known or should have known within 120 days of the complaint that,

but-for a mistake made by the plaintiff concerning the newly-named party's identity, the action

would have been brought against the newly-named party in the first place. See id.

        Plaintiff also seeks to add the DOC under a municipality liability theory. The Eleventh

Amendment of the United States Constitution protects an unconsenting state or state agency from a

suit brought in federal court by one of its own citizens, regardless of the relief sought. See Seminole

Tribe ofFla. v. Florida, 517 U.S. 44, 54 (1996); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89

(1984); Edelman v. Jordan, 415 U.S. 651 (1974). As an agency of the State of Delaware, the DOC is

entitled to immunity under the Eleventh Amendment and, therefore, the proposed amendment as to

the DOC is futile. See e.g., Evans v. Ford, 2004 WL 2009362, at *4 (D. Del. Aug. 25, 2004)

(dismissing claim against DOC, because DOC is state agency and did not waive Eleventh

Amendment immunity).

        Finally, in seeking to amend, Plaintiff did not comply with the local rules of this Court.

Pursuant to D. Del. LR 15.l(b), a proposed amended pleading shall indicate in what respect it differs

from the pleading which it amends, by bracketing or striking through materials to be deleted and

underlining materials to be added. Plaintiff did not provide the Court with a proposed amended

pleading.

        The Court finds amendment is futile for the above reasons. Therefore, the Court will deny

Plaintiffs motion to amend. (D.I. 23)

IV.     MOTION TO COMPEL

        Plaintiff moves to compel responses to production requests (D.I. 25, 27) served upon

Defendants, specifically Request Nos. 2 through 16. The motion will be granted in part and denied


                                                    4
in part.

           Pursuant to Fed. R. Civ. P. 26(b)(1),

           [p]arties may obtain discovery regarding any nonprivileged matter that is relevant to
           any party's claim or defense - including the existence, description, nature, custody,
           condition, and location of any documents or other tangible things and the identity
           and location of persons who know of any discoverable matter. For good cause, the
           court may order discovery of any matter relevant to the subject matter involved in
           the action. Relevant information need not be admissible at the trial if the discovery
           appears reasonably calculated to lead to the discovery of admissible evidence.

           The Court has reviewed the discovery requests, responses, and objections filed by

Defendants. The Court notes that, in many instances, while Defendants objected to a request, they

also provided documents or responded to the request. (See D.I. 33) Upon review, the Court

sustains Defendants' objections to Request Nos. 2, 3, 5, 6, 7, 8, 11, 12, 14, 15, and 16.

           Request 4 seeks a complete copy of the James T. Vaughn Correctional Center Inmate

housing rules as they existed on June 25, 2014. Defendants' objection is overruled and they shall

produce this document.

           Request 9 seeks the duty roster for VCC compound for June 25, 2014, 8 a.m. to 4 p.m. shift,

for the purposes of identifying the rover who escorted Plaintiff's property to the education building

and Plaintiff and his property to B-building for segregation. Defendants' objection is overruled

except to the extent that responsive documents pose security considerations. If the duty roster is

subject to security considerations, then Defendants shall identify the rover, unless they contend that

even that limited disclosure would implicate security considerations.

           Request 10 seeks the VCC logbook pages for Echo Building for June 25, 2014, 8 a.m. to 4

p.m. shift. Defendants' objection is overruled to the extent the logbook is not subject to security

considerations.

           Request 13 seeks the full names of correctional officer Davis, described as an African

American woman who worked at Echo Building on June 25, 2014; a Caucasian male counselor


                                                     5
whose last name is McMann; an African American female corrections lieutenant whose last name is

now Tilghman but was previously named Downing; a pair of African American Connections

counselors named Katherine and Sharon; a male corrections officer named Brady, who worked for a

long time at D-Building's gate; a building counselor named Ms. Odouk; the names of all inmate law

library staff from May 2010 until June 25, 2014, as well as those working between September 2015

and October 2016 and their individual employment dates; and a Caucasian Sergeant with the last

name McCormick who is or was married to defendant Rebecca Dutton-McCormick. Defendants'

objections are sustained in part and overruled in part. To the extent practicable, Defendants shall

identify the foregoing individuals for the 2014 calendar year.

V.      DEADLINES

        Defendants move to extend discovery deadlines (for the limited purpose of conducting

depositions) and dispositive motion deadlines. (D.I. 44) Plaintiff opposes and requests he be

allowed to depose Defendants and witnesses. Defendants oppose allowing Plaintiff to conduct

depositions. (D.I. 46). Defendants' motion will be granted; Plaintiffs' request will be granted

(subject to conditions explained below).

        Discovery and dispositive motion deadlines will be extended, and Defendants and Plaintiff

may conduct depositions of parties and witnesses. Plaintiff is advised, however, that he bears the

burden to pay for all costs associated with the taking of depositions, should he opt to do so.

Despite Plaintiff's indigent status, the Court has no authority to finance Plaintiffs discovery

expenses. Plaintiff shall produce evidence to the Court of his ability to pay for the discovery costs

should he seek to conduct depositions. See Badman v. Stark, 139 F.R.D. 601,605 (M.D. Pa. 1991).




                                                   6
VI.    CONCLUSION

       For the above reasons, the Court will: (1) deny Plaintiff's motion to amend (D.I. 23);

(2) grant in part and deny in part Plaintiff's motion to compel (D.I. 34); and (3) grant Defendants'

motion to amend discovery and dispositive motion deadlines (44).

       An appropriate Order will be entered.




                                                   7
